DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US 2015/0303484) in view of Kato et al. (US 2016/0042878).
Regarding claim 1, 2, 5, 6 and 7, Iida et al. discloses in Figs 1-11, a positive electrode (ref 117) for a secondary battery ([0001]) comprising: a positive electrode current collector (ref 103), a positive electrode mixture layer (ref 115) formed on at least one side (Figs 1, 2, 5) of the positive electrode current collector (ref 103), and a protective layer (ref 105) including an insulating inorganic compound (ref 109, [0074], [0075]) and a conductive agent (ref 111), the protective layer (ref 105) being interposed between (Figs 1, 2, 5) the positive electrode current collector (ref 103) and the positive electrode mixture layer (ref 115), wherein the protective layer (ref 105) includes secondary particles formed by aggregation of primary particles ([0073], aggregation exists, even if suppressed) of the inorganic compound (ref 109).

Iida et al. does not explicitly disclose a median value of the particle size of the secondary particles is 1 – 30 microns, a particle size of the secondary particles is 50 microns or less, a deviation of the particle size of the secondary particles is 10 microns or less, and the protective layer satisfies at least one condition of (1) to (4) below: (1) 20 to 45 secondary particles having a particle size of 5 - 15 microns are included, (2) 30 to 55 secondary particles having a particle size of 15 - 25 microns are included, (3) 5 to 25 secondary particles having a particle size of 25 - 35 microns are included, and (4) 1 to 15 secondary particles having a particle size of 35 - 45 microns are included, per unit area of 1 mm2 of the positive electrode.
As the electrical performance and adhesive properties of the collector are variables that can be modified, among others, by adjusting said particle size distribution characteristics of the protective layer of the instant claims, with said electrical performance and adhesive properties of the collector both varying as the particle size distribution characteristics of the protective layer of the instant claims is varied (see Kato et al. ([0039]), the precise particle size distribution characteristics of the protective layer of the instant claims would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed particle size distribution characteristics of the protective layer of the instant claims cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the particle size distribution characteristics of the protective layer of the instant claims in the protective layer of Iida et al as taught by Kato et al. to obtain the desired balance between the electrical performance and adhesive properties of the collector (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 3, modified Iida et al. discloses all of the claim limitations as set forth above and also discloses a thickness of the protective layer is 1 - 10 microns ([0054]).

Regarding claim 4, modified Iida et al. discloses all of the claim limitations as set forth above and also discloses a particle size of the primary particles is 5 microns or less ([0074]).

Regarding claim 8, Iida et al. discloses in Figs 1-11, a positive electrode current collector (ref 100) for a secondary battery ([0001]), comprising a protective layer (ref 105) formed on a surface thereof (Figs 1, 2, 5), the protective layer (ref 105) including an insulating inorganic compound (ref 109) and a conductive agent (ref 111), wherein the protective layer (ref 105) includes secondary particles formed by aggregation of primary particles of the inorganic compound ([0073], aggregation exists, even if suppressed).
Iida et al. does not explicitly disclose a median value of a particle size of the secondary particles is 30 microns or less.  As the electrical performance and adhesive properties of the collector are variables that can be modified, among others, by adjusting said particle size distribution characteristics of the protective layer of the instant claims, with said electrical performance and adhesive properties of the collector both varying as the particle size distribution characteristics of the protective layer of the instant claims is varied, the precise particle size distribution characteristics of the protective layer of the instant claims would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed particle size distribution characteristics of the protective layer of the instant claims cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the particle size distribution characteristics of the protective layer of the instant claims in the protective layer of Iida et al as taught by Kato et al. to obtain the desired balance between the electrical performance and adhesive properties of the collector (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 9, modified Iida et al. discloses in Figs 1-11, a secondary battery ([0001]), comprising: the positive electrode (ref 117) for a secondary battery ([0001]) as set forth above; a negative electrode ([0118], [0119]); and an electrolyte ([0121]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Matsuyama et al. (US 2012/0034521) discloses in Figs 1-9, a secondary battery ([0001]) including a current collector comprising multiple coating layers thereon ([0043], [0110]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725